Case 19-11466-MFW   Doc 2055   Filed 01/27/21   Page 1 of 11
Case 19-11466-MFW   Doc 2055   Filed 01/27/21   Page 2 of 11

                    EXHIBIT A
                              Case 19-11466-MFW                  Doc 2055       Filed 01/27/21   Page 3 of 11
Center City Healthcare, LLC, et al. - Service List to e-mail Recipients                                                   Served 1/21/2021

ALAN GELB, ESQ.                                    ALBERT EINSTEIN HEALTHCARE NETWORK        ARENT FOX LLP
AGELBLAW@YAHOO.COM                                 PENNY J. REZET                            GEORGE P. ANGELICH
                                                   REZETP@EINSTEIN.EDU                       GEORGE.ANGELICH@ARENTFOX.COM


ARENT FOX LLP                                      ASHBY & GEDDES, P.A.                      ASHBY & GEDDES, P.A.
PHILLIP KHEZRI                                     GREGORY TAYLOR                            KATHARINA EARLE
PHILLIP.KHEZRI@ARENTFOX.COM                        GTAYLOR@ASHBYGEDDES.COM                   KEARLE@ASHBYGEDDES.COM


ATTORNEY FOR THE CITY OF PA,                       BALLARD SPAHR LLP                         BALLARD SPAHR LLP
CITY OF PA LAW DEPART: MEGAN HARPER                CHANTELLE D. MCCLAMB                      TOBEY M. DALUZ
MEGAN.HARPER@PHILA.GOV                             MCCLAMBC@BALLARDSPAHR.COM                 DALUZT@BALLARDSPAHR.COM


BALLARD SPAHR LLP                                  BARNES & THORNBURG LLP                    BARNES & THORNBURG, LLP
VINCENT J. MARRIOTT                                DAVID POWLEN                              KEVIN G. COLLINS
MARRIOTT@BALLARDSPAHR.COM                          DAVID.POWLEN@BTLAW.COM                    KEVIN.COLLINS@BTLAW.COM


BAYARD, P.A.                                       BAYARD, P.A.                              BERGER LAW GROUP, P.C.
JUSTIN ALBTERTO                                    SOPHIE E. MACON                           MATTHEW R. KAUFMANN,
JALBERTO@BAYARDLAW.COM                             SMACON@BAYARDLAW.COM                      KAUFMANN@BERGERLAWPC.COM


BERGER LAW GROUP, P.C.                             BIELLLI & KLAUDER, LLC                    BUCHALTER, A PROFESSIONAL CORPORATION
PHILLIP BERGER                                     DAVID KLAUDER                             SHAWN M. CHRISTIANSON
BERGER@BERGERLAWPC.COM                             DKLAUDER@BK-LEGAL.COM                     SCHRISTIANSON@BUCHALTER.COM


CIARDI CIARDI & ASTIN                              CIARDI CIARDI & ASTIN                     COMMONWEALTH OF PA,
ALBERT CIARDI                                      JOSEPH MCMAHON                            DEPT OF LABOR & INDUSTRY: DEB SECREST
ACIARDI@CIARDILAW.COM                              JMCMAHON@CIARDILAW.COM                    RA-LI-UCTS-BANKRUPT@STATE.PA.US


DENTON US, LLP                                     DENTONS US, LLP                           DILWORTH PAXSON
OSCAR PINKAS                                       LAUREN MACKSOUD                           PETER C. HUGHES,
OSCAR.PINKAS@DENTONS.COM                           LAUREN.MACKSOUD@DENTONS.COM               PHUGHES@DILWORTHLAW.COM


DLA PIPER LLP                                      DLA PIPER LLP                             DREXEL UNIVERSITY COLLEGE OF MEDICINE
RICHARD A. CHESLEY                                 STUART M. BROWN                           STEPHEN A. COZEN, ESQ.
RICHARD.CHESLEY@DLAPIPER.COM                       STUART.BROWN@DLAPIPER.COM                 SCOZEN@COZEN.COM


DRINKER BIDDLE & REATH LLP                         DRINKER BIDDLE & REATH LLP                DUANE MORRIS LLP
MARITA S. ERBECK                                   PATRICK A. JACKSON                        JARRET HITCHINGS
MARITA.ERBECK@DBR.COM                              PATRICK.JACKSON@DBR.COM                   JPHITCHINGS@DUANEMORRIS.COM


DUANE MORRIS LLP                                   FINEMAN KREKSTEIN & HARRIS, PC            FOX ROTHSCHILD LLP
MAIRI V. LUCE                                      DEIRDRE M. RICHARDS                       THOMAS HORAN
LUCE@DUANEMORRIS.COM                               DRICHARDS@FINEMANLAWFIRM.COM              THORAN@FOXROTHSCHILD.COM


GELLERT SCALI BUSENKELL & BROWN, LLC               GIBBONS P.C                               GIBBONS P.C.
MICHAEL BUSENKELL                                  DAVID N. CRAPO                            DALE E. BARNEY
MBUSENKELL@GSBBLAW.COM                             DCRAPO@GIBBONSLAW.COM                     DBARNEY@GIBBONSLAW.COM


GIBBONS P.C.                                       GIBBONS P.C.                              GIBBONS P.C.
HOWARD A. COHEN                                    NATASHA M. SONGONUGA                      ROBERT K. MALONE
HCOHEN@GIBBONSLAW.COM                              NSONGONUGA@GIBBONSLAW.COM                 RMALONE@GIBBONSLAW.COM


GREENBERG TRAURIG, LLP                             GREENBERG TRAURIG, LLP                    HOGAN & MCDANIEL
DENNIS A. MELORO                                   NANCY A. PETERMAN                         DANIEL C. KERRICK
MELOROD@GTLAW.COM                                  PETERMANN@GTLAW.COM                       DCKERRICK@DKHOGAN.COM


HOGAN & MCDANIEL                                   HOGAN & MCDANIEL                          HONIGMAN LLP
DANIEL K. HOGAN                                    GARVAN F. MCDANIEL                        E TODD SABLE
DKHOGAN@DKHOGAN.COM                                GFMCDANIEL@DKHOGAN.COM                    TSABLE@HONIGMAN.COM




Page 1 of 3
                              Case 19-11466-MFW                  Doc 2055          Filed 01/27/21   Page 4 of 11
Center City Healthcare, LLC, et al. - Service List to e-mail Recipients                                                        Served 1/21/2021

HONIGMAN LLP                                       JD THOMPSON LAW                              JEFFER MANGELS BUTLER & MITHCELL LLP
LAWRENCE A. LICHTMAN                               JUDY D. THOMPSON                             MMARTIN@JMBM.COM
LLICHTMAN@HONIGMAN.COM                             JDT@JDTHOMPSONLAW.COM


JONES WALKER LLP                                   KIRKLAND & ELLIS LLP                         KIRKLAND & ELLIS LLP
JEFFREY R. BARBER                                  GREGORY F. PESCE                             NICOLE GREENBLATT
JBARBER@JONESWALKER.COM                            GREGORY.PESCE@KIRKLAND.COM                   NICOLE.GREENBLATT@KIRKLAND.COM


KIRKLAND & ELLIS LLP                               KURTZMAN, STEADY, LLC.                       LATHAM & WATKINS LLP
STEPHEN C. HACKNEY                                 JEFFREY KURTZMAN                             MATTHEW J. CARMODY
STEPHEN.HACKNEY@KIRKLAND.COM                       KURTZMAN@KURTZMANSTEADY.COM                  MATT.CARMODY@LW.COM


LATHAM & WATKINS LLP                               LAW OFFICES OF MITCHELL J. MALZBERG, LLC     MARKOWITZ & RICHMAN
SUZZANNE UHLAND                                    MITCHELL J. MALZBERG                         JWALTERS@MARKOWITZANDRICHMAN.COM
SUZZANNE.UHLAND@LW.COM                             MMALZBERG@MJMALZBERGLAW.COM


MARKOWITZ AND RICHMAN                              MARON MARVEL BRADLEY ANDERSON & TARDY, LLC. MATTLEMAN WEINROTH & MILLER, P.C
CLAIBORNE S. NEWLIN                                STEPHANIE A. FOX                            CHRISTINA PROSS
CNEWLIN@MARKOWITZANDRICHMAN.COM                    SAF@MARONMARVEL.COM                         CPROSS@MWM-LAW.COM


MCCARTER & ENGLISH, LLP                            MED ONE CAPITAL FUNDING, LLC.                MICHAEL WOLF
WILLIAM F. TAYLOR                                  DLEIGH@RQN.COM                               MICHAEL WOLF
WTAYLOR@MCCARTER.COM                                                                            MIKEWOLFMD@GMAIL.COM


MOYE WHITE LLP                                     MOYE WHITE LLP                               O’DONOGHUE & O’DONOGHUE LLP
TIMOTHY M. SWANSON                                 VIKRAMA S. CHANDRASHEKAR                     LANCE GEREN, ESQ.
TIM.SWANSON@MOYEWHITE.COM                          VIKA.CHANDRASHEKAR@MOYEWHITE.COM             LGEREN@ODONOGHUELAW.COM


OFFICE OF ATTORNEY GENERAL                         OFFICE OF ATTORNEY GENERAL                   OFFICE OF ATTORNEY GENERAL
CAROL E. MOMJIAN                                   CHRISTOPHER R. MOMJIAN                       DAVID DEMBE
CMOMJIAN@ATTORNEYGENERAL.GOV                       CRMOMJIAN@ATTORNEYGENERAL.GOV                DDEMBE@ATTORNEYGENERAL.GOV


OFFICE OF ATTORNEY GENERAL                         OFFICE OF ATTORNEY GENERAL                   OFFICE OF THE UNITED STATES ATTORNEY
LISA M. RHODE                                      RYAN B. SMITH                                USADE.ECFBANKRUPTCY@USDOJ.GOV
LRHODE@ATTORNEYGENERAL.GOV                         RBSMITH@ATTORNEYGENERAL.GOV


OFFICE OF THE UNITED STATES TRUSTEE                PACHULSKI STANG ZIEHL & JONES LLP            PACHULSKI STANG ZIEHL & JONES LLP
BENJAMIN HACKMAN                                   LAURA DAVIS JONES                            TIMOTHY P. CAIRNS
BENJAMIN.A.HACKMAN@USDOJ.GOV                       LJONES@PSZJLAW.COM                           TCAIRNS@PSZJLAW.COM


PAUL BAILEY                                        PEARLMAN & MIRANDA, LLC.                     PEPPER HAMILTON, LLP
PAUL BAILEY                                        PATRICIA A CELANO                            FRANCIS J. LAWALL
MEGAN.RATCHFORD610@GMAIL.COM                       PCELANO@PEARLMANMIRANDA.COM                  FRANCIS.LAWALL@TROUTMAN.COM


PEPPER HAMILTON, LLP                               POLSINELLI P.C                               POTTER ANDERSON & CORROON LLP
MARCY J. MCLAUGHLIN                                CHRISTOPHER A. WARD                          D. RYAN SLAUGH
MARCY.SMITH@TROUTMAN.COM                           CWARD@POLSINELLI.COM                         RSLAUGH@POTTERANDERSON.COM


POTTER ANDERSON & CORROON LLP                      POTTER ANDERSON & CORROON LLP                RICHARDS LAYTON & FINGER, PA
JEREMY W. RYAN                                     R. STEPHEN MCNEILL                           BRENDAN J. SCHLAUCH
JRYAN@POTTERANDERSON.COM                           RMCNEILL@POTTERANDERSON.COM                  SCHLAUCH@RLF.COM


RICHARDS LAYTON & FINGER, PA                       RICHARDS LAYTON & FINGER, PA                 SAUL EWING ARNSTEIN & LEHR LLP
MARK D. COLLINS                                    MICHAEL J. MERCHANT                          ADAM ISENBERG
COLLINS@RLF.COM                                    MERCHANT@RLF.COM                             ADAM.ISENBERG@SAUL.COM


SAUL EWING ARNSTEIN & LEHR LLP                     SAUL EWING ARNSTEIN & LEHR LLP               SAUL EWING ARNSTEIN & LEHR LLP
JEFFREY HAMPTON                                    MARK MINUTI                                  MONIQUE DISABATINO
JEFFREY.HAMPTON@SAUL.COM                           MARK.MINUTI@SAUL.COM                         MONIQUE.DISABATINO@SAUL.COM




Page 2 of 3
                              Case 19-11466-MFW                  Doc 2055       Filed 01/27/21       Page 5 of 11
Center City Healthcare, LLC, et al. - Service List to e-mail Recipients                                                          Served 1/21/2021

SCHNADER HARRISON SEGAL & LEWIS LLP                SCHNADER HARRISON SEGAL & LEWIS LLP           SHIPMAN & GOODWIN LLP
NICHOLAS J. LEPORE                                 RICHARD A. BARKASY                            ERIC S. GOLDSTEIN
NLEPORE@SCHNADER.COM                               RBARKASY@SCHNADER.COM                         EGOLDSTEIN@GOODWIN.COM


SILLS CUMMIS & GROSS P.C                           SILLS CUMMIS & GROSS P.C.                     STEVENS & LEE, P.C.
ANDREW H. SHERMAN                                  BORIS I. MANKOVETSKIY                         JOSEPH H. HUSTON
ASHERMAN@SILLSCUMMIS.COM                           BMANKOVETSKIY@SILLSCUMMIS.COM                 JHH@STEVENSLEE.COM


STEVENS & LEE, P.C.                                STINSON LLP                                   STINSON LLP
ROBERT LAPOWSKY                                    DARRELL CLARK                                 TRACEY M. OHM
RL@STEVENSLEE.COM                                  DARRELL.CLARK@STINSON.COM                     TRACEY.OHM@STINSON.COM


STOEL RIVES LLP                                    STRADLEY RONAN STEVENS & YOUNG LLP            STRADLEY, RONON, STEVENS & YOUNG, LLP
MARC A. AL                                         DEBORAH A. REPEROWITZ                         GRETCHEN M. SANTAMOUR
MARC.AL@STOEL.COM                                  DREPEROWITZ@STRADLEY.COM                      GSANTAMOUR@STRADLEY.COM


STRADLEY, RONON, STEVENS & YOUNG, LLP              STREUSAND, LANDON, OZBURN & LEMMON, LLP       SULLIVAN, HAZELTINE, ALLISON, LLC.
JOELLE E. POLESKY                                  SABRINA L. STREUSAND                          WILLIAM D. SULLIVAN
JPOLESKY@STRADLEY.COM                              STREUSAND@SLOLLP.COM                          BSULLIVAN@SHA-LLC.COM


THE ROSNER LAW GORUP LLC                           TROUTMAN SANDERS LLP                          TROUTMAN SANDERS LLP
FREDERICK B. ROSNER                                JESSICA D. MIKHAILEVICH                       LOUIS CURCIO
ROSNER@TEAMROSNER.COM                              JESSICA.MIKHAILEVICH@TROUTMAN.COM             LOUIS.CURCIO@TROUTMAN.COM


TROUTMAN SANDERS LLP                               U.S. DEPARTMENT OF JUSTICE                    UNDERWOOD PERKINS, P.C.
MATTHEW R. BROOKS                                  MARCUS.S.SACKS@USDOJ.GOV                      DAVID L. CAMPBELL
MATTHEW.BROOKS@TROUTMAN.COM                                                                      DCAMPBELL@UPLAWTX.COM


UNDERWOOD PERKINS, P.C.                            WHITE AND WILLIAMS LLP                        WHITE AND WILLIAMS LLP
ELI D. PIERCE                                      AMY E. VULPIO                                 MARC S. CASARINO
EPIERCE@UPLAWTX.COM                                VULPIOA@WHITEANDWILLIAMS.COM                  CASARINOM@WHITEANDWILLIAMS.COM


WILLIG, WILLIAMS & DAVIDSON
JESSICA KOLANSKY
JKOLANSKY@WWDLAW.COM


                                                                                             Parties Served: 115




Page 3 of 3
Case 19-11466-MFW   Doc 2055   Filed 01/27/21   Page 6 of 11

                    EXHIBIT B
                              Case 19-11466-MFW                 Doc 2055     Filed 01/27/21     Page 7 of 11
Center City Healthcare, LLC, et al. - Service List to Facsimile Recipients                                     Served 1/21/2021

FREEDMAN & LORRY, P.C.                            OFFICE OF THE ATTORNEY GENERAL
215-925-7516                                      717-787-8242




                                                                                       Parties Served: 2




Page 1 of 1
Case 19-11466-MFW   Doc 2055   Filed 01/27/21   Page 8 of 11

                    EXHIBIT C
                               Case 19-11466-MFW               Doc 2055         Filed 01/27/21          Page 9 of 11
Center City Healthcare, LLC, et al. - U.S. Mail                                                                                    Served 12/21/2020

6 CURRENT AND FORMER RESIDENTS WERE SERVED. THE NAMES AND ADDRESSES OF THESE PARTIES HAVE NOT BEEN INCLUDED HEREIN DUE TO CONFIDENTIAL NATURE OF SUCH
INFORMATION.
                              Case 19-11466-MFW             Doc 2055        Filed 01/27/21   Page 10 of 11
Center City Healthcare, LLC, et al. - U.S. Mail                                                                       Served 1/21/2021

ALANA J JONES                                     ATIF ABDALLA                               ATLANTIC SWITCH AND GENERATOR, LLC
ADDRESS REDACTED                                  ADDRESS REDACTED                           ATTN: HANK BEVILLARD
                                                                                             4108 SYLON BLVD
                                                                                             HAINESPORT, NJ 08036




BORTON-LAWSON                                     BORTON-LAWSON ENGINEERING, INC.            BRYON LAUER
613 BALTIMORE DR, SUITE 300                       ATTN: BORTON LAWSON                        ADDRESS REDACTED
WILKES-BARRE, PA 18702                            613 BALTIMORE DR, STE 300
                                                  WILKES-BARRE, PA 18702




BRYON LAUER                                       BRYON LAUER                                BUCKS COUNTY FIRE SAFETY SERVICES INC
ADDRESS REDACTED                                  ADDRESS REDACTED                           BUCKS COUNTY FIRE
                                                                                             31 MAIN ST
                                                                                             FALLSINGTON




CAPITAL VALVE SERVICE INC                         CAPITAL VALVE SVC INC                      CARMEN BURGOS
DENNIS JOSEPH MANNING                             ATTN: DENNIS JOSEPH MANNING                ADDRESS REDACTED
2525 ORTHODOX ST                                  2525 ORTHODOX ST
PHILADELPHIA, PA 19137                            PHILADELPHIA, PA 19137




CCJ PHYSICS, LLC                                  CITY OF PHILADELPHIA                       CORINTHIA SHIELDS
ADDRESS REDACTED                                  ATTN: LAW DEPT                             C/O FODERA & LONG, P.C.
                                                  1515 ARCH ST, 17TH FL                      ATTN: LEN FODERA, ALISON LONG
                                                  PHILADELPHIA, PA 19102                     1500 WALNUT ST, STE 900
                                                                                             PHILADELPHIA, PA 19102



DANIELLE KNIGHT                                   DANIELLE KNIGHT                            DUFF SUPPLY COMPANY DBA: DUFF CO
ADDRESS REDACTED                                  ADDRESS REDACTED                           ATTN: GEOFFREY M DUFFINE
                                                                                             201 EAST LAFAYETTE ST
                                                                                             NORRISTOWN, PA 19401




ENDO-THERAPEUTICS, INC.                           ESTATE OF ALISE ADAMS-ALLEN                GUY WOJCIK
ATTN: TANIA CEFARATTI                             ADDRESS REDACTED                           ADDRESS REDACTED
15251 ROOSEVELT BLVD. STE 204
CLEARWATER, FL 33760




H&H RESEARCH INC.                                 H.C.A.S.OF FLORIDA INC                     INNOVATIVE MEDICAL SPECIALTIES
ATTN: JACQUELINE NAUGHTON                         2855 S. CONGRESS AVE, STE A & B            ATTN: ROBERT DAVID SCARBOROUGH, JR
650 N WAVLERY ST                                  DELRAY BEACH, FL 33445                     6165 MONROE AVE
DEARBORN, MI 48128                                                                           ELDERSBURG, MD 21784




INTERNAL REVENUE SERVICE                          INTERNATIONAL BROTHERHOOD OF               JUANITA GRAY
P.O. BOX 7346                                     ELECTRICAL WORKERS, LOCAL 98               ADDRESS REDACTED
PHILADELPHIA, PA 19101-7346                       1701 SPRING GARDEN ST
                                                  PHILADELPHIA, PA 19130




KELLY A WELSH                                     MARCI PACKER AND STEVEN PACKER             MARCI PACKER AND STEVEN PACKER
ADDRESS REDACTED                                  ADDRESS REDACTED                           C/O MESSA & ASSOCIATES
                                                                                             ATTN: JUSTIN GROEN
                                                                                             123 S 22ND ST
                                                                                             PHILADELPHIA, PA 19103



NATIONAL UNION OF HOSPITAL AND                    NATIONAL UNION OF HOSPITAL AND             NICK HEVERLY
HEALTHCARE EMPLOYEES, AFSCME, AFL-CIO             HEALTHCARE EMPLOYEES, DISTRICT 1199C       ADDRESS REDACTED
1319 LOCUST ST                                    1319 LOCUST ST
PHILADELPHIA, PA 19107                            PHILADELPHIA, PA 19107




Page 1 of 2
                              Case 19-11466-MFW            Doc 2055         Filed 01/27/21      Page 11 of 11
Center City Healthcare, LLC, et al. - U.S. Mail                                                                            Served 1/21/2021

NONIN MEDICAL INC.                                PENNSYLVANIA ASSOCIATION OF                    PENNSYLVANIA DEPARTMENT OF HEALTH
ATTN: RHONDA HOENSCHEID                           STAFF NURSES AND ALLIED PROFESSIONALS          ATTN: DR. RACHEL LEVINE
13700 1ST AVE N                                   1 FAYETTE STREET, SUITE 475                    HEALTH AND WELFARE BUILDING
PLYMOUTH, MN 55441                                CONSHOHOCKEN, PA 19428                         625 FORESTER ST, 8TH FL W
                                                                                                 HARRISBURG, OA 17120



PIEZOSURGERY. INCORPORATED                        QUINTRON INSTRUMENT COMPANY, INC.              R.V., A MINOR,
REBECCA FRY                                       ATTN: ERIC HAMILTON                            BY KIRA VOELKER AND DAVID VOELKER
850 MICHIGAN AVE, STE 200                         2208 S 38TH ST                                 ADDRESS REDACTED
COLUMBUS, OH 43215                                MILWAUKEE, WI 53215




SANDBOX MEDICAL, LLC                              SHADES OF GREEN, INC.                          ST. MARY MEDICAL CENTER
ATTN: READ MCCARTY                                JOHN A TORRENTE, ESQUIRE                       1201 LANGHORNE-NEWTOWN RD
50 CORPORATE PARK DR, STE 750                     BEGLEY, CARLIN & MANDIO, LLP                   LANGHORNE, PA 19047
PEMBROKE, MA 02359                                680 MIDDLETOWN BLVD
                                                  P.O. BOX 308
                                                  LANGHORNE, PA 19047

STANDARD CHAIR OF GARDNER                         STONEY CROFT CONVERTERS, INC                   TAWANA MCKEITHER, INDIVIDUAL
ATTN: STEVEN K OSTROFF                            DBA ALL TEK LABELI                             & AS ADMIN EST DEBORAH MCKEITHER
1 S MAIN ST                                       ATTN: ANN MARIE HOLBERT                        ADDRESS REDACTED
GARDNER, MA 01440                                 364 SHARROTTS RD
                                                  STATEN ISLAND, NY 10309



TELERADIOLOGY SOLUTIONS PC                        THERMUTHIS BALLARD LEE                         TREVA T SHANNON DAWKINS
ATTN: DR. ARJUN KALYAPUR                          ADDRESS REDACTED                               ADDRESS REDACTED
22 LANFAIR RD, UNIT 6
ARDMORE, PA, 19003




TREVA T SHANNON DAWKINS                           UNITED STATES DEPARTMENT OF JUSTICE            UNITED STATES DEPARTMENT OF JUSTICE
ADDRESS REDACTED                                  950 PENNSYLVANIA AVE, NW                       ATTN: CIVIL DIVISION
                                                  WASHINGTON, DC 20530-0001                      1100 L ST, NW, 10030
                                                                                                 WASHINGTON, DC 20005




YP-M, INDIA PALMER AND LURON BAILEY               YURI PALMER-MOSLEY,
C/O BIELLI & KLAUDER, LLC                         INDIA PALMER AND LURON BAILEY
ATTN: THOMAS D. BIELLI                            ADDRESS REDACTED
1500 WALNUT ST, STE 900
PHILADELPHIA, PA 19102


                                                                                             Parties Served: 53




Page 2 of 2
